 Case 6:20-cv-01968-RBD-GJK Document 6 Filed 11/13/20 Page 1 of 3 PageID 23




                          UNITED STATES DISTRICT COURT
                           MIDDLE DISTRICT OF FLORIDA
                               ORLANDO DIVISION

DAVID BURNS,

       Plaintiff,

v.                                                       Case No. 6:20-cv-1968-Orl-37GJK

EXTRA SPACE STORAGE, INC.; and
ANGELA LOPEZ,

      Defendants.
_____________________________________

                                          ORDER

       Plaintiff, proceeding pro se, initiated this action on October 23, 2020 (Doc. 1) and

moved to proceed in forma pauperis (Doc. 2 (“IFP Motion”).) On referral, U.S. Magistrate

Judge Gregory J. Kelly recommends denying the IFP Motion and dismissing the action,

with leave to amend, for failure to sufficiently allege subject matter jurisdiction. (Doc. 3

(“R&R”).)

       No party objected to the R&R, and the time for doing so has now passed. Absent

objection, the Court has examined the R&R only for clear error. See Wiand v. Wells Fargo

Bank, N.A., No. 8:12-cv-557-T-27EAJ, 2016 WL 355490, at *1 (M.D. Fla. Jan 28, 2016); see

also Macort v. Prem, Inc., 208 F. App’x 781, 784 (11th Cir. 2006). Finding no such error, the

Court adopts the R&R in its entirety.

       It is ORDERED AND ADJUDGED:

       1.     U.S. Magistrate Judge Gregory J. Kelly’s Report and Recommendation

              (Doc. 3) is ADOPTED, CONFIRMED, and made a part of this Order.
 Case 6:20-cv-01968-RBD-GJK Document 6 Filed 11/13/20 Page 2 of 3 PageID 24




      2.       Plaintiff’s Application to Proceed in District Court Without Prepaying Fees

               or Costs (Doc. 2) is DENIED.

      3.       Plaintiff’s Complaint (Doc. 1) is DISMISSED WITHOUT PREJUDICE.

      4.       By Monday, November 30, 2020, Plaintiff may file an amended complaint

               and a renewed motion to proceed in forma pauperis. Failure to timely file will

               result in closure of this action without further notice.

      DONE AND ORDERED in Chambers in Orlando, Florida, on November 13, 2020.




Copies to:
Pro Se Party
Case 6:20-cv-01968-RBD-GJK Document 6 Filed 11/13/20 Page 3 of 3 PageID 25
